UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the six months ended March 31, 2014. OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 333-192647 Compliance & Risk Management Solutions Inc. (Exact name of registrant in its charter) Delaware 38-3912845 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 49 Main St, New Egypt, NJ (Address of principal executive offices) (Zip Code) Issuer’s telephone number: 203.456.8088 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ]No[ ] (Does not currently apply to the Registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large accelerated filterAccelerated filter Non-accelerated filterSmaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding May 15, 2014 Common Stock, $0.001 par value per share 4,230,000 shares TABLE OF CONTENTS ﻿﻿ Page PART I FINANCIAL INFORMATION 3 ITEM 1. INTERIM FINANCIAL STATEMENTS F-1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 9 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 4. CONTROLS AND PROCEDURES 14 ITEM 5. OTHER 14 PART II OTHER INFORMATION 14 ITEM 1. LEGAL PROCEEDINGS 14 ITEM 1A. RISK FACTORS 14 ITEM 3. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 14 ITEM 6 EXHIBITS 15 SIGNATURES 2 PART I. Financial Information Item1.InterimFinancial Statements. Condensed Balance Sheets as of March 31, 2014 (Unaudited) and Sept 30, 2013 F-1 Condensed Statements of Operations for the three and six months ended March 31, 2014 and from Inception (July 29, 2013) to March 31, 2014 F-2 Condensed Statements of Changes in Stockholders’ Equity (Deficit) from Inception (July 29, 2013) to March 31, 2015 F-3 Condensed Statements of Cash Flow for the six months ended March 31, 2014 and from Inception (July 29, 2013) to March 31, 2014 F-4 Notes toCondensed Financial Statements F-5 3 COMPLIANCE & RISK MANAGEMENT SOLUTIONS INC CONDENSED BALANCE SHEETS AS OF MARCH 31, 2013 (UNAUDITED) AND SEPTEMBER 30, 2013 ASSETS 3/31/14 9/30/13 CURRENT ASSETS: Cash or cash equivalents $ $ TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILIATIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accrued taxes TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT): Preferred stock, $.0001 par value, 15,000,000 shares authorized, none issued and outstanding - - Stock Subscriptions receivable - ) Common stock, $.0001 par value, 75,000,000 shares authorized, 4,230,000 and 4,041,000 shares issued and outstanding, as of March 31, 2014 and September 30, 2013 Additional paid-in capital Retained deficit ) ) TOTAL STOCKHOLDERS' EQUITY(DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY(DEFICIT) $ $ The accompanying notes to condensed financial statements are an integral part of these statements. F-1 COMPLIANCE & RISK MANAGEMENT SOLUTIONS INC CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED MARCH 31, 2(JULY 29, 2013) THROUGH MARCH 31, 2014 Three Months Ended March 31, 2014 Six Months Ended March 31, 2014 From Inception (July 29, 2013) through March 31, 2014 (Unaudited) (Unaudited) (Unaudited) Revenues: Professional service revenues $ $ $ Client expense reimbursement Total Revenues Cost of revenues Cost of revenues from a related party Gross Profit Operating expenses: Stock based compensation - General and administrative General and administrative costs from a related party Total operating expenses Loss from operations ) ) ) Income (Loss) before taxes ) ) ) Income tax provision - - Net (loss) applicable to common shareholders $ ) $ ) $ ) Net (loss) per share - basic and diluted $ ) $ ) Weighted number of shares outstanding - Basic and diluted The accompanying notes to condensed financial statements are an integral part of these statements. F-2 COMPLIANCE & RISK MANAGEMENT SOLUTIONS INC CONDENSED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) FOR THE PERIOD FROM INCEPTION (JULY 29, 2013) THROUGH MARCH 31, 2014 Preferred Stock Common Paid-In Sub Retained Stockholders' Shares Par Value Shares Par Value Capital Rec'b (Deficit) (Deficit) Balance at Inception, July 29, 2013 - $
